A,   M


                      PD-0563&0564-15                                       RECEIVED IN
                                                                      COURT OF CRIMINAL APPEALS
                                    NOS.                                       MAY 08 2015

                                                                           Abel Acosta, Clerk
         Brandon Scott Coppock                        §     In the Texas Court of

         vs.                                          §    Criminal Appeals

         The State of Texas                           §     at Austin, Texas




                              On Appeal from the Fifth' Court of Appeals            FILED IN
                        in Cause Nos. 05-13-00907-CR and 05-13-00908GQBRT OF CRIMINAL APPEAL?
                                                                                  HAY 112015

                                                                                Abel Acosta, Clerk
                                Appellant's Motion to Extend the
                       Time for Filing a Petition for Discretionary Review


         To the Honorable Judges of said Court:

            • Comes now Appellant, and respectfully requests that the time for filing a

         Petition for Discretionary Review in the above-styled and numbered cause be

         extended. In support of this motion Appellant would show:

               I". On April 20, 2015, Appellant's conviction was affirmed by the Fifth Court

         ofAppeals inCause Nos. 05-13-00907-CR and 05-13-00908-CR styled BrandonScott

         Coppock v. The State of Texas.

               2. The present deadline for filing a Petition for Discretionary Review is May

         20, 2015. Appellant respectfully requests an extension of time until July 20, 2015.
      3. No previous extension of time has been granted.

      4. Appellantwould show the Courtthat a reasonable explanation exists forthe

requested extension. Appellant is currently incarcerated in the Texas Department of

Criminal Justice andhas limited legal knowledge. Appellant must go to the unit law

library to research and draft the issues.

      Wherefore, premises considered, Appellant respectfully requests that the time

for filing a Petition for Discretionary Review be extended to July 20, 2015.


                                               Respectfully submitted,




                                               Brandon Scott Coppock, Appellant
                                               # 12010703 North Tower 3 W 07
                                               P.O. Box 660334
                                               Dallas, TX 75266-0334

                          CERTIFICATE OF SERVICE


      I hereby certify that a copy of the foregoing motion has been served on the
Dallas County District Attorney's Office, Appellate Division, 133 N. Riverfront
Blvd., LB 19, Dallas, Texas, 75207, by depositing same in the United States Mail,
Postage Prepaid on Mfey*